Law Offices
Meyers, Rodbell & Rosenbaum,
6801 Kenilworth nue
Suite 400
Riverdale, Maryland 20737-1385
(301) 699-5800
EMail: bdept@mrrlaw.net

 

 

Case 20-11785-CSS Doc 291 Filed 08/03/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Brooks Brothers Group, Inc. Chapter 11
Case No. 20-11785 CSS

Debtor(s)

 

y PA.

 

 

PRINCE GEORGE'S COUNTY, MARYLAND'S
NOTICE OF APPEARANCE AND REQUEST
FOR NOTICES AND SERVICE OF PAPERS

Please take notice that Prince George's County, Maryland appears in this matter by
their undersigned counsel, in accordance with 11 U.S.C. § 1109(b) and Bankruptcy Rule
9010, and requests, as provided in 11 U.S.C. §§ 102(1) and 342 and Bankruptcy Rules 2002
and 9007, that the undersigned attorneys be placed on the mailing matrix filed by the
Debtor(s) in this case and that all notices given or required to be given and all papers served
or required to be served in this case be given to and served on the undersigned attorneys at
the address set forth below:

Nicole C. Kenworthy
Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Avenue, Suite 400
Riverdale, Maryland 20737-1385

Please take further notice that, in accordance with 11 U.S.C. § 1109(b), the foregoing
request includes not only the notices and papers referred to in the rules specified above, but
also, without limitation, orders and notices of any petition, pleading, complaint, hearing
application, motion, request or demand, whether formal or informal, written or oral, or
transmitted or conveyed by mail, delivery, telephone, telegraph, telex, telecopy or otherwise
which effect or seek to affect in any way any rights or interests of Prince George's County,
Maryland.

Please take further notice that, as provided in Bankruptcy Rule 3017(a), Prince
George's County, Maryland requests that the undersigned be provided with copies of any
and all disclosure statements and plans or reorganization.

MEYERS, RODBELL & ines PA

/
j

{

By: /s/Nicole C. Kenworthy Wal Ak

 

Nicole C. Kenworthy 4 L)
Federal Bar No. 19723
Meyers, Rodbell & Rosenbaum, P.A.

6801 Kenilworth Avenue, Suite 400
Riverdale, Maryland 20737-1385
301-699-5800

 
Law Offices

Meyers, Rodbell & Rosenbaum, P.A.

6801 Kenilworth Avenue
Suite 400
Riverdale, Maryland 20737-1385
(301) 699-5800
EMail: bdept@mrrlaw.net

 

 

Case 20-11785-CSS Doc 291 _ Filed 08/03/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on this 3rd day of August, 2020, a copy of the foregoing Prince
George's County, Maryland's Notice of Appearance and Request for Notice and Service of
Papers was mailed by first-class mail, postage prepaid to:

Zachary I. Shapiro, Esquire
Richards, Layton & Finger, P.A.
920 North King St., P.O. Box 551
Wilmington, DE 19801-

/s/ Nicole C. Kenworthy, he (} i

Nicole C. Kenworthy “

»

 
